MEMORANDUM **
On April 29, 2008, this court concluded that because appellant challenges a condition of confinement in this appeal, a certificate of appealability is unnecessary. See 28 U.S.C. § 2253(c)(2). By same order, this court ordered appellant to show cause as to why the district court’s July 10, 2007, judgment should not be summarily affirmed.
A review of appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.